DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claim 1 in the response filed April 7, 2022, are acknowledged by the Examiner.
	Claims 1, 5-9, 12-14, 21, and 27-36 are pending in the current action.
	Claims 5-9 and 27-36 are withdrawn.
	Claims 1, 12-14, and 21 are under consideration. 
Response to Arguments
With respect to claim 1, Applicant argues that Liegner does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 12-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 8091554) in view of Oberto (US 2521084) and in view of Lang et al (US 7814914) and in view of Chen (US 2012/0060848).
With respect to claim 1, Jiang discloses A sleep apnoea treatment device (Fig 4B, col 3 ln 10-15, treat sleep apnea) comprising: a mouthpiece including a vestibular locator and an airway conduit (Annotated Fig 4, mouth piece 210 with vestibular locator and conduit 230), the vestibular locator being adapted for positioning in a mouth vestibule of a user interposed between lips and teeth of the user (Annotated Fig 4B), wherein the vestibular locator is a flange having an inner surface and an outer surface (Annotated Fig 4B), the vestibular locator adapted to support the airway conduit in place relative to the user's mouth with the airway conduit extending between the lips of the user (col 10 ln 5-15, vestibular locator holds device to the teeth thus retains the airway 236 in place) whereby the airway conduit maintains fluid communication of the mouth vestibule with ambient air to facilitate the user breathing said ambient air through the airway conduit (col 6 ln 40-45, negative pressure system allows user to breath normally, thus facilitates breathing through conduit), a mask portion having a mask portion opening (Fig 4B, mask 232 with opening 238) … the mask portion including a flexible flap … to, in use, extend to a user's cheeks (col 5 ln 00-5, extends around lips to the user’s cheeks), … wherein upper and lower portions of the flexible flap together with the side wings are configured to apply suction to skin adjacent a user's upper and lower lips and bilaterally at the side of the lips to hold a user's upper and lower jaws together, thereby preventing dropping of the lower jaw (col 4 ln 65-70 seal around the lips which would aid in holding the jaws together), an arcuate bite platform that extends from the inner surface of the vestibular locator (Annotated Fig 4B), wherein the arcuate bite platform extends to either side of the airway conduit and is adapted to distribute force to the teeth of the user (Annotated Fig 4B, platform extends under all teeth and thus would allow or a distribution of pressure), wherein the airway conduit extends through the flange and through the arcuate bite platform and is configured to be elongate and narrow in cross-section, with elongation adapted to be in a direction parallel to a user's teeth (col 10 ln 15-20, conduit 230, interpreted as narrow as it is a continuation of the narrow tubing 214, narrow/elongation parallel to the molars), and wherein the device includes a formation having a retaining protrusion for engagement with a lower jaw of the user for retaining the lower jaw in a forward position relative to the upper jaw (Annotated Fig 4B, retaining protrusion; col 11 ln 20-30, holds the lower jaw forward relative to the upper jaw), and an upper jaw abutment for abutting the upper jaw so that force from retaining the lower jaw is transferred to the upper jaw (Annotated Fig 4B, upper jaw abutment, would obvious displace some forces from the lower jaw as it is connected there to), the upper jaw abutment including a … wall configured to position the user's front upper teeth of the upper jaw (Annotated Fig 4B).
Although it would have been obvious to make the mask portion of Jiang separable if it were considered desirable for any reason or purpose, it would be obvious to make the parts removable for that purpose- In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); Jiang is silent removably coupled to the mouthpiece at a connector of the mouthpiece-through which the airway conduit extends, the connector extending through the mask portion opening and having a retainer for retaining the mask portion on the connector, the mask portion including a flexible flap having inwardly curved side wings extending laterally of the mask portion opening to, in use, extend to a user's cheeks, the flexible flap being able to be resiliently snapped forward to facilitate fitment of the device and is able to be snapped rearward to abut the user's face, the upper jaw abutment including a flexible wall configured to position the user's front upper teeth of the upper jaw , wherein the retaining protrusion is sized larger than the upper jaw abutment to advance the lower jaw forward relative to the upper jaw.
Oberto teaches an analogous lip protector 10 that is removable relative to the mouthpiece 19/17/18 (Fig 1) at a connector 20/21 through which the airway conduit 20 extends (Fig 4), the connector extending through the mask portion opening and the connector having a retainer 22 for retaining the mask portion 10 on the connector at opening 16 (Fig 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the protector of Jiang to be removable and connected via a retainer as taught by Oberto as the connection allows for quick and easy attachment of the members (Oberto col 1 ln 15-20) and a removable system as a whole be simple, economic, and efficient (Oberto col 1 ln 20-25).
Jiang/Oberto discloses the device as discussed above.
Jiang/Oberto is silent on the mask portion including a flexible flap having inwardly curved side wings extending laterally of the mask portion opening to, in use, extend to a user's cheeks, the flexible flap being able to be resiliently snapped forward to facilitate fitment of the device and is able to be snapped rearward to abut the user's face, the upper jaw abutment including a flexible wall configured to position the user's front upper teeth of the upper jaw , wherein the retaining protrusion is sized larger than the upper jaw abutment to advance the lower jaw forward relative to the upper jaw.
Lang et al teaches an analogous intra oral device having a vestibular locator 1 and a flexible mask 2 which rests on the outside of the face (Fig 2a), the mask portion having inwardly curved side wings extending laterally of the mask portion opening to, in use, extend to a user's cheeks (Fig 1, col 3 ln 20-25, col 3l n 35-40, inward curving wings of mask 2 shown with dotted lines, details to extend and encompass a user’s lips thus reach the edge of the user’s cheek, dependent on the face shape of the user), wherein upper and lower portions of the flexible flap together with the side wings are configured to apply suction to skin adjacent a user's upper and lower lips and bilaterally at the side of the lips to hold a user's upper and lower jaws together, thereby preventing dropping of the lower jaw (col 3 ln 30-35, col 3 ln 20-25, mask snaps to create a clamp like system, are made of a flexible silicone material, thus are capable of creating a suction to hold the lips together and thus also the jaw).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the protector of Jiang/Oberto to be shaped so to create the clamp as taught by Lang et al in order to better hold the mouth closed and to better hold the device in place while still allowing the device to be easily applied and removed as needed (Lang et al col 3 ln 30-35, col 3 ln 20-25, col 2 ln 20-30).
Jiang/Oberto/Lang et al discloses the device as discussed above.
Jiang/Oberto/Lang et al is silent on the upper jaw abutment including a flexible wall configured to position the user's front upper teeth of the upper jaw, wherein the retaining protrusion is sized larger than the upper jaw abutment to advance the lower jaw forward relative to the upper jaw.
Chen teaches an analogous mandibular advancement system having the upper jaw abutment 312 including a flexible wall configured to position the user's front upper teeth of the upper jaw ([0022] flexible material), wherein the retaining protrusion is sized larger than the upper jaw abutment to advance the lower jaw forward relative to the upper jaw ([0024], [0026], [0013], upper wall 312 is smaller than that lower wall 322 and the system advances the lower jaw).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the wall heights of Jiang/Oberto/Lang et al to be the heights as taught by Chen as these sizes best fit a user and provide comfort while retaining function (Chen [0024], [0026], [0013]).

    PNG
    media_image1.png
    462
    784
    media_image1.png
    Greyscale

Annotated Fig 4B, Jiang
	With respect to claim 12, Jiang/Oberto/Lang et al/Chen discloses A sleep apnoea treatment device as claimed in claim 1, wherein the airway conduit terminates at an opening, and the opening is to be supported by the face of the user (Jiang Fig 4A, conduit 238 terminates at an opening where it connects to tubing 214, all of device is supported but the user’s facial muscles).  
With respect to claim 13, Jiang/Oberto/Lang et al/Chen discloses A sleep apnoea treatment device as claimed in claim 12, wherein the mask portion is adapted to abut an external surface of the user's face surrounding the user's mouth (Jiang col 5 ln 00-5) (Lang et al col 3 ln 30-35, col 3 ln 20-25).  
With respect to claim 14, Jiang/Oberto/Lang et al/Chen discloses A system for treating sleep apnoea, including a device as claimed in claim 1, and a medicament for increasing oxygen saturation of the user's blood (Jiang col 5 ln 20-25, negative pressure generator aids in the opening of the user’s airways and thus the increase in oxygen to the user’s blood). 
With respect to claim 21, Jiang/Oberto/Lang et al/Chen discloses A sleep apnoea treatment device as claimed in claim 18, wherein the arcuate bite platform is integrally formed as a unitary structure with the mouthpiece (Jiang Fig 4B, system connects to creates a unitary structure).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786